ORDER
Justices Marcus, Blanche and Watson would vote to grant the state’s application and reverse the ruling of the trial judge.
Chief Justice Dixon and Justices Calogero and Dennis would vote to deny the state’s application. Justice Calogero is further of the opinion that the transcript does not affirmatively show that the ruling of the trial judge was adverse to the state.
Justice Lemmon is recused.
Since the law requires four Justices to reverse the ruling of a trial judge, the trial judge’s ruling in this matter stands.
LEMMON, J., recused.